The provisions of Code, 36-1-9 have no effect on the well-established rule that a paper which confers no estate until the death of its maker is not operative as a conveyance and is ineffective unless good as a will. Lauck v. Logan, 45 W. Va. 251,257, 31 S.E. 986, 11 A.L.R. 28n, 38n, 71n. Under that rule, it is my opinion that the conveyance under consideration in this case was an attempted testamentary disposition by which it was intended to vest nothing in the grantee at the time of the execution and delivery of the deed and for that reason, not being good as a will, was of no effect.
Syllabus point 1 in the Lauck case contains a very distinct statement of the rule which governs in classifying an instrument as operating as a conveyance or as intending a testamentary disposition. It reads as follows:
    "The rule of construction for determining whether an instrument is a will or testamentary paper or a deed is that, if it passes a present interest, though the right to possession or enjoyment does not accrue till the death of the maker, it is a deed or contract, but, if it does not pass any interest or title whatever till his death, it is a will or testamentary paper, not a valid deed or contract. Section 5, chapter 71, Code 1891, does not change this rule." (The section referred to being the present section, Code, 36-1-9.) *Page 170
I think that neither Spangler v. Vermillion, 80 W. Va. 76,86, 92 S.E. 449; nor Rust v. Coal  Coke Co., 92 W. Va. 457,470, 115 S.E. 406, alters the rule, it being the obvious purpose of both of those holdings to sustain the rule.
After the usual form of caption the deed reads as follows:
    "Witnesseth, that for and in consideration of One Dollar cash in hand paid and for the natural love and affection that the said parties of the first part bear unto the said parties of the second part, the said parties of the first part do grant unto the said Florence E. Rohr, Lony T. Queen, Bessie G. Queen and Ivy N. Queen the following described lot or parcel of land situate on the waters of Finks Run near the said town of Buckhannon, on the Parkersburg and Staunton turnpike bounded as follows, (here follows detailed description) under the following conditions, that this grant does not take effect
until the death of the said Mary E. Queen, and that if any one of said Grantees should die before the death of the said Mary E. Queen leaving children then his respective share shall go to his respective children but if any one of said named grantees should die before the death of said Mary E. Queen leaving no children then his share shall be equally divided among his said brother and sisters of their respective children as aforesaid." (Italics supplied.)
It will be noted that the entire body of the deed is contained in a single sentence, including the description, and hence there is no finality of meaning to be attached to the words "do grant" before the end of the sentence in which they occur is reached, so that it is quite apparent that the grantor does not intend an absolute grant of anything to operate inpraesenti, the plain language contained in the same sentence being "* * * this grant does not take effect until the death of said Mary E. Queen * * *".
Although an estate may commence in futuro under Code, 36-1-9, a deed must still be operative at a fixed *Page 171 
time or at the time of its execution and delivery, and words of grant, the effect of which is sought to be delayed until after the death of the grantor, catalogue a paper as a testamentary disposition and render it inoperative as a deed.
For the foregoing reasons I would reverse the decree of the trial chancellor and remand the cause for further proceedings in accord herewith.